Citation Nr: 1520597	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-31 763	)	DATE
	)
	)

Received from the
Department of Veterans Affairs, Veterans Health Administration (VHA)
in Denver, Colorado


THE ISSUE

Entitlement to payment or reimbursement for medical expenses incurred at Munroe Regional Medical Center on October 30, 2012.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from March 1991 to March 1995.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a Department of Veterans Affairs (VA) decision.  Jurisdiction over the appeal currently resides with the VHA in Denver, Colorado. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks payment for unauthorized private medical expenses incurred at Munroe Regional Medical Center on October 30, 2012 under the Veterans Millennium Health Care and Benefits Act, Public Law 106-177.  See 38 U.S.C.A. § 1725 (West 2014) and 38 C.F.R. § 17.1000-1003 (2014).  Specifically, the Veteran request that VA pay for the emergency treatment he received at the Munroe Regional Medical Center because of abdominal pain with nausea and vomiting, diagnosed as cholecystitis, and which led to a laparoscopic cholecystectomy later that same day. 

In this regard, an undated Claim History prepared by the AOJ reports that the first claim for payment or reimbursement of the cost of the unauthorized medical services from Munroe Regional Medical Center was received on November 28, 2012.  The same claim history reports that this claim was denied on December 8, 2012, because the claim did not include the Veteran's Discharge Status.  The same claim history thereafter reports that on August 15, 2013, the Veteran's claim was reopened. 

However, a review of the record on appeal does not reveal a copy of the November 28, 2012, claim; a copy of the December 8, 2012, decision denying the claim along with written notice to the Veteran of this decision which notice gives him 30 days to prove VA with the missing evidence; or a copy of the new claim for these benefits that allowed VA to reopen the claim on August 15, 2013.  Therefore, the Board finds that a remand to obtain and associate with the record these missing records is required.  See 38 C.F.R. § 19.9 (2014).

In readjudicating the current appeal, the AOJ should be mindful of the claims by the Veteran and his representative that the appellant was not notified of the first denial of his claim nor of the fact that he had 30 days to provide VA with the missing Discharge Status as it relates to a tolling of the time period to perfect his claim for payment or reimbursement for these medical expenses.  See, e.g., 38 C.F.R. § 17.1004(e) (2014) (If VA determines that additional information is need to decide the claim, the official is required to contact the claimant in writing and request the additional information.  If the additional information is not received within 30 days of the request, the claim is considered abandoned.).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Associate with the claims file, physically or electronically, the following records:

(a) the November 28, 2012, claim for payment or reimbursement for medical expenses incurred at Munroe Regional Medical Center on October 30, 2012; 

(b) the December 8, 2012, decision denying the claim along with the subsequent notice to the Veteran that VA had denied his claim because it did not include his Discharge Status and he had 30 days to provide VA with this missing evidence; and  

(c) a copy of the new claim for payment or reimbursement for medical expenses that allowed VA to reopen the claim on August 15, 2013. 

Because these are Federal records, efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  If they cannot be located or no such records exist, the Veteran should be notified in writing.  All actions to obtain the requested records should be documented fully in the claims file.

2.  Thereafter, adjudicating the claim.  In readjudicating the claim, the AOJ should specifically consider 38 C.F.R. § 17.1004(e) as it relates to whether the Veteran's claim has been pending since November 28, 2012, because VA failed to provide him with written notice of the December 8, 2012, denial along with 30 days to provide it was the missing evidence (i.e., the Discharge Status).  

3.  If any benefit sought on appeal is not granted in full, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) that includes notice of all relevant the laws and regulations and citation to all evidence added to the claims file since the statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

